                                                                  EXHIBIT
                                                                    1




Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 1 of 6
Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 2 of 6
Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 3 of 6
Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 4 of 6
Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 5 of 6
Case 1:20-cv-01135-WO-JLW Document 3 Filed 12/16/20 Page 6 of 6
